DETAILED ACTION
Claims 1-5, 8-14 and 17-20 are currently presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.

Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant argues that the claims do not recite a judicial exception. To support this argument, Applicant states that the claims cannot be practically performed in the mind, and cites Example 38 to support this conclusion. The Examiner disagrees, and notes that the claims of the 
Applicant argues the claims are integrated into a practical application. Applicant supports this argument by stating, “the claim is practically applied in that it updates a model of the reservoir used for operating the wellbore. The Examiner disagrees, the claims recite “operating the wellbore using the model. However, the recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". (MPEP 2106.05 (f)(1)) By not reciting the mechanism for operation of the wellbore using the model, it is unclear how the result is accomplished. Additionally, the specification does not provide an additional description of how the model is used to operate the wellbore. Thus, the claims are not integrated into a practical application. 
Maintained.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant argues that the cited references fail to teach adjustment of the distribution of the permeability. Applicant’s arguments are moot in light of new grounds of rejection, necessitated by Applicant’s amendment. See 103 rejection below for a detailed mapping of the new reference to the amended claim limitation.
Applicant argues the Chin reference does not teach the amended subject matter. Applicant’s arguments are moot in light of newly cited prior art. See 103 rejection below.
Applicant argues none of the remaining references teach convergence of the distribution of permeabilities. The Examiner disagrees and notes that it is the combination of the references that are used to teach the claimed subject matter. As absolute permeability is a known value as taught by the primary and the convergence criteria of the secondary reference includes a permeability, the combination of references teaches the claimed subject matter.
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-5, 8-14 and 17-20, the claimed invention is directed to an abstract idea without significantly more. The claims recite, under the broadest reasonable interpretation, 

Step 1: Claims 1-5 and 8-9 are directed to a computer implemented method, which is a process, which is a statutory category of invention. Claims 10-14 and 17-18 are directed to a system, which is a manufacture, which is a statutory category of invention. Claims 19 and 20 are directed to a computer readable medium, which is a manufacture, which is a statutory category of invention. Therefore, claims 1-5, 8-14 and 17-20 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claim 1 is directed to the abstract idea of determining values for a model, constituting an abstract idea based on concepts performed in the human mind, or with the aid of pencil and paper. The limitation of " determining, based on the PLT data, a production rate for a component …” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of "initializing a distribution of a permeability of the component along a length of the wellbore;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of " simulating the wellbore to calculate, based on the distribution of the permeability, a simulated production rate for the component;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of “adjusting the distribution of the permeability based on the production rate and the simulated production rate;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of " simulating the wellbore to repeat the calculation of the simulated production rate based on the adjusted distribution of permeability and repeating the adjustment of the distribution of permeability, until convergence of the distribution of permeability for two consecutive iterations is achieved, …” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of "updating, based on the adjusted distribution of the permeability of the component along the length of the wellbore, a model of the hydrocarbon reservoir formation used for operating the wellbore.” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be 
Step 2A, Prong 2: 
Step 2B: Claims 1, 10 and 19 include the additional elements of "a wellbore" and “a hydrocarbon formation”. Both additional elements only links the claim to a technological environment. The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of the judicial exception to a particular field of use. Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. The additional elements are recited at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using a model (MPEP 2106.05(f)) which does not add meaningful limits to practicing the abstract idea. As stated in MPEP 2106.05(d), the receiving or transmitting of data and the performing of repetitive calculations is well understood, routine and conventional. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, "[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception." The claims do not add a specific limitation, nor do they provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
The dependent claims include the same abstract ideas recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 2 and 11 are directed to defining a component of the model, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, such as data associated with determining a model of a wellbore, because the claim does not preclude the limitation from being performed in the human mind.
Dependent claims 3 and 12 are directed to determining a component of the model, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, such as mathematically computing a condition to determine a model of a wellbore, because the claim does not preclude the limitation from being performed in the human mind.
Dependent claims 4 and 13 are directed to setting a value of a permeability, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, such as data associated with determining a model of a wellbore, because the claim does not preclude the limitation from being performed in the human mind.
Dependent claims 5 and 14 are directed to adjusting variables for the model, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, such as determining a model of a wellbore, because the claim does not preclude the limitation from being performed in the human mind.
Dependent claims 17 and 20 are directed to setting a value of a component and determining a value of a component, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, 
Dependent claims 9 and 18 are directed to setting a value of a component and determining a value of a component, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, such as data associated with determining a model of a wellbore, because the claim does not preclude the limitation from being performed in the human mind.
Accordingly, claims 1-5, 8-14 and 17-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-14, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Banian et al. USPPN 2014/0136116 (hereinafter “Banian”), in view of Maucec et al. USPPN .
Regarding claim 1, Banian teaches A computer-implemented method for interpretation of production logging tool (PLT) data, the method comprising: (Abstract, [0006], [0026], [0034], [0076] A computer system takes in PLT data and is able to display it to the user or use the data to determine values for calculations)
determining, based on the PLT data, a production rate for a component produced by a wellbore associated with a hydrocarbon reservoir formation; (Figure 5, [0034], [0041], [0042], [0072], [0074], [0076], [0103], From the PLT data the production rate for each segment of the wellbore is determined)

Examiner’s Note: As the claim states initializing a property, any first value used in the model could teach the claimed limitation under the broadest reasonable interpretation. In the interest of compact prosecution, the claim is mapped to a value that explicitly states it is “initial”.

simulating the wellbore to calculate, based on the distribution of the permeability, a simulated production rate for the component; ([0035], [0037], [0055], [0061]-[0076], The total production rate is modeled through the calculated flow rates including horizontal permeability)

an absolute permeability of the hydrocarbon reservoir formation ([0086]-[0088], the relationship between permeability and absolute permeability is known.)

operating the wellbore using the model.
It would have been obvious to one of ordinary skill in the art, before the effective filing of the application, to operate the wellbore using the morel. Since the prior art utilizes multiphase well models in the design and utilization of Inflow control devices ([0117]-[0124]), the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of a model to control the inlet control devices that already are utilized with parameters of the models. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Banian does not explicitly teach initializing a distribution of a permeability of the component along a length of the wellbore; adjusting the distribution of the permeability based on the production rate and the simulated production rate; simulating the wellbore to repeat the calculation of the simulated production rate based on the adjusted distribution of permeability and repeating the adjustment of the distribution of permeability, until convergence of the distribution of permeability for two consecutive iterations is achieved, wherein the convergence is achieved if a difference between two values of the distribution of permeability for the two consecutive iterations associated with a same length of the wellbore is smaller than a threshold based on an … permeability of the hydrocarbon reservoir formation;  updating, based on the adjusted distribution of the permeability of the component along the length of the wellbore, a model of the hydrocarbon reservoir formation used for operating the wellbore; and operating the wellbore using the model.
simulating the wellbore to repeat the calculation of the simulated production rate based on the adjusted distribution of permeability and repeating the adjustment of the distribution of permeability, until convergence of the distribution of permeability for two consecutive iterations is achieved, ([0011], [0017]-[0019], [0026], [0029]-[0030], A process of varying the model parameters, including permeability, until the second history-matched models meet a convergence criterion)
wherein the convergence is achieved if a difference between two values of the distribution of permeability for the two consecutive iterations associated with a same length of the wellbore is smaller than a threshold based on an … permeability of the hydrocarbon reservoir formation; ([0011], [0017]-[0019], [0026], [0029]-[0030], A process of varying the model parameters, including permeability, until the second history-matched models meet a convergence criterion)

Examiner’s Note: As the references are based on fitting a model to the functioning of a wellbore, each component of the wellbore including absolute permeability would be involved in the fitting of the model.

updating, based on the adjusted distribution of the property of the component along the length of the wellbore, a model of the hydrocarbon reservoir formation used for operating the wellbore. ([0011], [0017]-[0019], [0026], [0029]-[0030], a reservoir model is iteratively updated, with updated permeability values)

The combination of Banian and Maucec does not explicitly teach initializing a distribution of a permeability of the component along a length of the wellbore; adjusting the distribution of the permeability based on the production rate and the simulated production rate; 
Gang teaches initializing a distribution of a permeability of the component along a length of the wellbore; (Abstract, Effective Permeability Characterization, History Matching, Case Study 2, Discussion and Conclusion, A permeability for each grid block is set)
adjusting the distribution of the permeability based on the production rate and the simulated production rate; (Abstract, History Matching, Objective Function, Sensitivity of the fracture permeability, Effective Permeability Calculation, Fracture Permeability, Discussions and Conclusions, Permeability is adjusted with respected to observed and calculated production data)
It would have been obvious to one of ordinary skill, before the effective filing date of the instant application, to modify the combination of Banian and Maucec with the teachings of Gang, as the references are all related to modeling a wellbore, in order to initialize and adjust a 

Regarding claim 2, the combination of Banian, Maucec and Gang teaches the limitations of claim 1. Banian teaches the component comprises a production fluid. ([0074], the oil flow rate is calculated)

Regarding claim 3, the combination of Banian, Maucec and Gang teaches the limitations of claim 2. Banian teaches determining, based on the distribution of the permeability of the production fluid along the length of the wellbore, a distribution of a saturation of the production fluid along the length of the wellbore. ([0125]-[0131], using the relationship between permeability and saturation, a saturation is calculated)

Regarding claim 4, the combination of Banian, Maucec and Gang teaches the limitations of claim 1. The combination of Banian and Maucec does not explicitly teach wherein initializing the distribution of the permeability comprises setting the distribution to a predefined value constant along the length of the wellbore.
Gang teaches wherein initializing the distribution of the permeability comprises setting the distribution to a predefined value constant along the length of the wellbore. (Abstract, 

Regarding claim 5, the combination of Banian, Maucec and Gang teaches the limitations of claim 1. The combination of Banian and Gang does not explicitly teach increasing a value of the distribution for a specific length of the wellbore, if the simulated production rate is smaller than the production rate for the specific length of the wellbore; and decreasing the value of the distribution for the specific length of the wellbore, if the simulated production rate is larger than the production rate for the specific length of the wellbore.
Maucec teaches increasing a value of the distribution for a specific length of the wellbore, if the simulated production rate is smaller than the production rate for the specific length of the wellbore; and decreasing the value of the distribution for the specific length of the wellbore, if the simulated production rate is larger than the production rate for the specific length of the wellbore. ([0011], [0017]-[0019], [0026], [0029]-[0030], the model parameters are adjusted as needed to reduce error between the model and the data)

Examiner’s Note: By adjusting parameters until the model and the measured values converge, the values are increased and decreased to provide equivalent functionality to the claim limitation)

Regarding claim 8, the combination of Banian, Maucec and Gang teaches the limitations of claim 1. Banian teaches the component comprises an oil, ([0074], the oil flow rate is calculated)
the distribution of the permeability comprises a distribution of a permeability of the oil along the length of the wellbore, and the method further comprising: (Abstract, [0006], [0008], [0035], Equation 18, [0075], [0088], the permeability of each horizontal section is calculated)
determining, based on the distribution of the permeability of the oil, a permeability profile of a gas along the length of the wellbore; and ([0086]-[0088], [0135], a permeability profile of a gas is determined)
determining, based on the distribution of the permeability of the oil, a permeability profile of a water along the length of the wellbore. ([0086]-[0088], [0135], a permeability profile of a water is determined)

In regards to claim 10, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 11, it is the system embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

In regards to claim 12, it is the system embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 13, it is the system embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

In regards to claim 14, it is the system embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

In regards to claim 17, it is the system embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8.

In regards to claim 19, it is the computer readable embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 20, it is the computer readable embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Banian, in view of Maucec, in view of Gang, and in further view of Ozgen USPPN 2007/0016389.

Regarding claim 9, the combination of Banian, Maucec and Gang teaches the limitations of claim 8. The combination of Banian, Maucec and Gang does not explicitly teach determining, based on the distribution of the permeability of the oil, a saturation profile of the oil along the length of the wellbore; determining, based on the saturation profile of the oil, a saturation profile of the gas along the length of the wellbore; and determining, based on the saturation profile of the oil, a saturation profile of the water along the length of the wellbore.
Ozgen teaches determining, based on the distribution of the permeability of the oil, a saturation profile of the oil along the length of the wellbore; ([0127], [0145]-[0147], A 
determining, based on the saturation profile of the oil, a saturation profile of the gas along the length of the wellbore; and ([0127], [0145]-[0147], A correlation model, which uses the mathematical relationship between the variables, calculates saturation of gas in relation to saturation of oil)
determining, based on the saturation profile of the oil, a saturation profile of the water along the length of the wellbore. ([0127], [0145]-[0147], A correlation model, which uses the mathematical relationship between the variables, calculates saturation of oil in relation to permeability)
Since the mathematical relationship between variables is known, a common method for calculating the values of variables is using that mathematical relationship. As discussed by Ozgen, those skilled in the art have resorted to correlation models that use the mathematical relationships of variables. This practice is well known in the simulating and modeling community, using the relationship of variables, and would follow into simulation of a wellbore.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to use the mathematical relationship of variables and incorporate it into , the combination of Banian, Maucec and Gang since there are a finite number of identified, predictable potential solutions (mathematical relations) to the recognized need (calculation of variables for the model) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

In regards to claim 18, it is the system embodiment of claim 9 with similar limitations to claim 9, and is such rejected using the same reasoning found in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Valsecchi USPPN 2015/0041122: Teaches using a production logging tool to provide model parameters that are updated and used to operate a wellbore.
Lee et al. USPPN 2008/0065362: Also teaches using a production logging tool to provide model parameters that are updated and used to operate a wellbore
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128